Citation Nr: 9907310	
Decision Date: 03/18/99    Archive Date: 03/24/99

DOCKET NO.  94-46 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increase evaluation for lumbosacral strain, 
currently evaluated at 20 percent.


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney at 
Law


ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel


INTRODUCTION

The veteran service of active duty from August 1960 to April 
1963.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1995 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.


REMAND

A preliminary review of the record discloses that additional 
action by the RO is required prior to further Board review of 
the veteran's claim.  The Board notes that the veteran 
submitted relevant medical records subsequent to receipt of 
his claims folder by the Board.  This additional evidence was 
submitted within a period of ninety days following the 
mailing of notice to the appellant that his appeal had been 
certified to the Board for appellate review and that the 
appellate record had been transferred to the Board.  
38 C.F.R. § 20.1304(a) (1998).  The record does not reflect 
that this additional evidence has been considered by the RO, 
or that waiver of such consideration has been requested.  The 
Board regrets the delay associated with this REMAND, but 
recognizes that the mandate of 38 C.F.R. § 20.1304 (1998) is 
not optional.  Under the Board's rules of practice, "[a]ny 
pertinent evidence submitted by the appellant...which is 
accepted by the Board...must be referred to the agency of 
original jurisdiction for review and preparation of a 
Supplemental Statement of the Case unless this procedural 
right is waived..."  38 C.F.R. § 20.1304(c) (1998).

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The RO should readjudicate the veteran's 
claim based on all of the evidence or 
record, including the medical records 
submitted in September 1998.  If the 
decision remains unfavorable to the 
veteran, he and his representative should 
be provided a Supplemental Statement of 
the Case and a reasonable opportunity to 
respond thereto before the claims file is 
returned to the Board for further review.

The Board intimates no opinion as to the ultimate outcome in 
this case.  The veteran need take no action unless otherwise 
notified.   

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).




- 3 -


